Conviction of rape, punishment ninety-nine years in the penitentiary.
The facts show that appellant and one Pete Alexander took three young girls out in a car on the night in question, some distance from the city of Corsicana. According to the State's theory, after attempted assaults upon the prosecutrix in this case she fled from the car and was pursued by appellant; she *Page 177 
tripped and fell into a ditch upon the side of the road and was overtaken and forcibly ravished by appellant, who later carried her a short distance away into a field where there were some persimmon sprouts and again forcibly had intercourse with her. There is some testimony indicating that Alexander made an assault upon a Miss Butler, but there is no testimony in the case showing the details of that transaction. We will discuss those bills of exception at some length that are analyzed and discussed in appellant's brief.
Appellant's bill of exceptions No. 1 as qualified presents no error. The State by its first witness went into a matter which was then deemed material as showing that some man had intercourse with prosecutrix. The State could not know at that time that appellant was going to take the witness stand and testify that he did have intercourse with prosecutrix on the occasion in question with her consent. We perceive no wrong in the State following the course indicated.
Appellant asked for a continuance because of the absence of one of the attorneys for the defense. Appellant was ably defended by a group of distinguished gentlemen, and we are unable to perceive any reversible error in the action of the court in this regard. That part of the application for continuance sought on account of the absence of a witness presents no showing of diligence.
Bills of exception Nos. 3 and 4 show that appellant was not permitted to cross-examine prosecutrix as much as he desired while on the witness stand for the purpose of attempting to show by her that there was a difference in her demeanor and conduct and manner of giving her testimony upon this trial, and upon a prior habeas corpus hearing involving appellant's right to bail in this case; also bill No. 4 sets out the rejection of testimony offered by four witnesses who heard prosecutrix give testimony upon said habeas corpus hearing, and who now offer to testify that her manner and conduct and demeanor were different upon this trial from what same were when substantially the same testimony was given upon the habeas corpus hearing. Both these bills are qualified by appending a stenographic report of what actually was asked the witness and stated to the court at the time, and also by a full narration of the facts shedding light on the situation before the court and affecting the ruling now here questioned. Accepting the qualifications as speaking the facts, as same were not objected to, it appears that prosecutrix upon the trial of this case was subjected to what the court denominated "a most vigorous and merciless cross-examination of something like eight hours by able and ingenious counsel who *Page 178 
sought by every possible ingenuity in the asking of shameful and humiliating questions seeking to show that she was without virtue, was the leading spirit in the transactions of that night, and sought to collect money from the defendant, etc., and that under such circumstances the witness did often hang her head, seemed crushed and humiliated," etc. We are cited to no authority supporting appellant's contention that he should have been allowed to go into these matters. We know of none. While not undertaking to lay down here any rule applicable to other cases, we are satisfied that under the showing made in this case there was no error. The proposition advanced by appellant, if upheld, could easily lead the trial courts to interminable investigation upon speculative matters wherein one set of witnesses would give their opinions and another group combat it by the expression of their opinions, and the matter would seem to have no end.
Walter Herrod swore that some two or three weeks before the alleged rape he heard appellant say in a barber shop, "If you see a girl in a car with me and Pete Alexander, if she ain't f___g, she will be when she gets back. When we get one that won't f___k, we just take a handkerchief and put it in her mouth and put it to her anyway." This was objected to and a special charge requested asking that the jury be told not to consider said testimony, which charge was refused. We deem the action of the trial court not erroneous. Appellant and Pete Alexander were acting together in taking prosecutrix and two other girls, comparative strangers to them, out in a car, and apparently they were acting together in what took place out there. Prosecutrix asserted that appellant ravished her by force. His own testimony upon cross-examination is replete with admissions that the girl resisted, begged to be taken home, tried to escape, called for help, tried to push him off, locked her legs, etc. In homicide cases the rule in regard to threats is settled to be if they are such as showing a reckless disregard for human life, a malignant disposition to kill any and all persons, such threats will be admitted. Also if they be such as to embrace or include the person actually injured, they will be held competent. Miller v. State, 31 Tex. Crim. 609; Goodwin v. State, 38 Tex.Crim. Rep.; Green v. State, 90 Tex.Crim. Rep.. In Massey's case, 31 Tex. Crim. 371, appellant said he intended to have some skin that night, if he had to kill the girls. In Bawcom's case, 94 S.W. Rep. 462, testimony was allowed of the fact that the accused said, "I am going to f___k something before daylight." In Goodwin's case, supra, it is said:
"If a person declares that he intends to go upon the street *Page 179 
and kill some person, and straightway goes upon the street, armed with a weapon, and slays an individual, evidence of the previous declaration would be admissible * * * * as showing a malignant disposition toward all persons, which would embrace the person slain." In Taylor v. State, 44 Tex.Crim. Rep., the accused said, "I am going to do some devilment and get my name in the paper." This was held admissible as showing a malignant disposition and suggesting that the accused was bent on mischief. In Helvenston's case, 53 Tex.Crim. Rep., it was held proper for a witness to testify that the accused said he had a gun and six shells and was ready for trouble. Mr. Wharton, at page 1704 of his work on Criminal Evidence, says that threats of the accused against a class of persons prima facie referable to the injured party if included, though his name be not mentioned, are admissible, and instances are cited as where one threatens policemen generally and later assaults one. This is in line with what we said in Mathis v. State,34 Tex. Crim. 39, where we upheld the admission of proof that three years prior to the homicide in question the accused said he would kill any man who fooled with Mandy Smith, it being shown that when the statement was made, deceased had not begun paying attention to Mandy Smith. We have no doubt under the facts of this case of the admissibility of the testimony under discussion. It was simply an announcement of the fact that when appellant and Pete Alexander took girls out in a car, if they did not submit they would be forced.
Both appellant and prosecutrix testified that an act of intercourse was had in or near some persimmon sprouts in a field belonging to Mr. Hurley, to which point prosecutrix said appellant carried her. We see no error in allowing a witness to testify that the next morning about sunup he went down into said field and where some persimmon sprouts were he saw footprints five or six inches deep and elbow prints approximately four inches deep, and that "it looked like some three or four feet had been plowed back and forth where they had been scuffling or scrambling out there." The objections made that it was not shown that the ground was in the same condition at that place that it was in early the night before, and that no evidence was introduced that other people had not been to the place, and that the testimony that there had been scuffling or scrambling was the opinion of the witness, do not seem valid. As to the last, it would seem a shorthand rendering of the facts, and as to the other objections, they seem to go more to the weight than to the admissibility of the testimony.
We see no soundness in the objection to the testimony of a *Page 180 
witness who said he heard screaming on the night in question near where the alleged assault took place, and further that the screams sounded like persons in pain, and that he heard words used which prosecutrix testified she used in her calls for help.
The State introduced some half dozen witnesses who testified to the good reputation of prosecutrix for virtue and chastity. On cross-examination of one of these witnesses she was asked if she had ever heard of prosecutrix going out riding with a man she had never seen before. Objection to this was sustained. Appellant then asked her what she thought of the propriety of a woman going out with men she did not know, objection to which was also sustained. We observe that there was no attack made upon the reputation of prosecutrix for virtue and chastity by any witness, and further that it is not clear from the bill in question what the witness would have answered to any of the questions set out. We do not deem the matter of such importance as that it would require a reversal, even if erroneous.
There appears an objection to allowing prosecutrix to testify that she resisted "all that was in her power." It will be noted that she had already detailed many things done by her in her efforts to prevent the outrage. No such state of facts appears here as were before the court in Terry v. State, 266 S.W. 510. In the case before us the statement objected to seems a sort of culminating point in the narration of the facts showing the resistance made by prosecutrix. In the case cited there seemed a lack of both resistance and outcry.
In paragraph three of the charge the jury were told that the proof must show beyond a reasonable doubt that the sexual organ of the female was penetrated by the sexual organ of the offending party; and in paragraph eight of the charge the jury were told that they should acquit appellant unless they believed from the evidence beyond a reasonable doubt that the sexual organ of prosecutrix was penetrated by the sexual organ of appellant while the parties were in a certain ditch in Tucker's lane, that being the transaction upon which the State elected to stand. We are unable to see how the special charge, refusal of which is complained of in bill of exceptions No. 18, would have more clearly submitted the disputed issue as to penetration in said ditch.
The charge was excepted to as not being a clear and specific statement of the extent to which prosecutrix must have resisted in order to make the act of appellant, rape. The charge told the jury in its paragraph four that the force used by appellant must have been such as might reasonably be supposed to overcome *Page 181 
all resistance that she was able to exert within her power; further, in paragraph seven the jury were told that if they found the act was with the girl's consent, or that she yielded without sufficient resistance as explained in paragraph four, or if the jury had a reasonable doubt as to whether such act was with consent, or was upon insufficient resistance, they should acquit. In addition to this, a special charge asked by appellant was given stating, in effect, that unless the jury found from the evidence beyond a reasonable doubt that prosecutrix used every exertion in the ditch to prevent the rape, her consent would be presumed in law, and that unless the State had so proven the jury should acquit. We are not inclined to doubt the fact that the jury fully understood from these instructions that they must find that the injured female used all of her powers of resistance, before the act would be rape.
We are not quite able to perceive the force of appellant's objection to proof of the fact that he was under indictment for the rape of Mary Butler in Navarro County. The effect of such testimony was specifically limited in the charge to affecting, if the jury believed it did, the credibility of appellant as a witness.
We have carefully considered the objections to the charge set out in bills of exception Nos. 24, 25, 26 and 27, as well as all of the other bills of exception, and have been unable to find in them any error for which this case should be reversed.
The judgment will be affirmed.
Affirmed.
Supplementing the conclusion stated in the foregoing opinion, the writer desires to add the following observations touching bill of exceptions No. 4. In that bill it appears that the prosecuting witness, upon the instant trial, manifested much embarrassment and humiliation by reason of the character and subject-matter of the examination. Appellant desired to inquire of her if it was not a fact that a short time previous, on the habeas corpus trial, under circumstances similar to those prevailing on the present trial, she had testified without embarrassment of any character. According to the bill, it was expected that she would admit that on the former hearing she testified on the same subject-matter in a firm and loud tone of voice without hesitation and without apparent embarrassment. The bill, as drawn, shows that she would have admitted that there was a vast difference between her demeanor on the two occasions. No attempt has been made to give the details of the matter set out in the bill, but in the opinion of the writer, the attempted cross-examination *Page 182 
was a proper one. Thompson on Trials, Vol. 1, Art. 406; Ex Parte Heidingsfelder, 84 Tex.Crim. Rep.. It was the appellant's right, we think, to elicit from the witness admissions touching the difference in her demeanor upon the two occasions, she, of course, having the privilege of explaining the reason therefor. Such cross-examination might have tended to discredit the witness in the minds of the jury. The explanation and qualification attached to the bill, however, apparently eliminates the vice in the ruling of the court. In the light of the statements made by the trial judge which, without objection, have become a part of the bill, it is believed that no error is revealed.
MORROW, P. J.
                    ON MOTION FOR REHEARING.